PER CURIAM.
We affirm the trial court’s judgment on all issues raised in the appeal and the cross-appeal, without discussion.
Appellee’s motion for appellate attorney’s fees is granted, conditioned upon the trial court’s determination that the actual proposals for settlement to each defendant complied with the requirements of section 768.79, Florida Statutes, and rule 1.442, Florida Rules of Civil. Procedure. The trial court is the appropriate forum for the presentation of any argument regarding the propriety of the proposals and. the monetary values of the proposals as compared to the judgment obtained. Accordingly, the case is remanded for determination of Appellee’s appellate attorney’s fees, as conditioned. See Rudolph v. Gray, Harris & Robinson, P.A., 901 So.2d 423 (Fla. 5th DCA 2005).
MARSTILLER and SWANSON, JJ., and CALOCA-JOHNSON, DAWN, Associate Judge, concur.